867 F.2d 609Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Edward SMITH, Petitioner-Appellant,v.Thomas R. ISRAEL, Warden;  Attorney General of the State ofVirginia, Respondents-Appellees.
No. 88-7663.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 30, 1988.Decided:  Jan. 17, 1989.Rehearing Denied Feb. 6, 1989.

James Edward Smith, appellant pro se.
Thomas Drummond Bagwell (Office of the Attorney General of Virginia), for appellees.
Before SPROUSE, ERVIN and CHAPMAN, Circuit Judges.
PER CURIAM:


1
James Edward Smith appeals from the magistrate's order denying his petition filed pursuant to 28 U.S.C. Sec. 2254.  The parties agreed to have a magistrate adjudicate the action.  28 U.S.C. Sec. 636(c).  Our review of the record and the magistrate's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause and dismiss the appeal on the reasoning of the magistrate.  Smith v. Israel, C/A No. 88-113-R (E.D.Va. June 7, 1988).  We dispense with oral argument because the dispositive issues recently have been decided.


2
DISMISSED.